t c memo united_states tax_court dennis j and carol r kraus petitioners v commissioner of internal revenue respondent docket no filed date dennis j and carol r kraus pro sese michael w berwind for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners’ and income_tax of dollar_figure and dollar_figure respectively respondent also determined penalties under sec_6662 for and of dollar_figure and dollar_figure t all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued - - respectively the issues remaining for our consideration are whether dennis j kraus petitioner was entitled to report income and expenses on a schedule c profit or loss from business whether petitioner is entitled to use cost_of_goods_sold in computing his gross_income whether petitioner is entitled to claim deductions for an office in his home whether petitioner is entitled to certain deductions claimed on schedules c whether petitioners are liable for accuracy- related penalties for negligence under sec_6662 and whether the burden_of_proof is on or shifted to respondent under sec_7491 findings_of_fact at the time their petition was filed petitioners were husband and wife and resided at huntington beach california petitioner was a member of the international brotherhood of teamsters bakery drivers local union no local he delivered bakery goods provided by the millbrook bread division of interstate brands corp ibc ibc was in the business of t continued indicated respondent determined that petitioners were liable for gross_valuation_misstatement penalties under sec_6662 on brief respondent conceded that his determination with respect to that penalty was erroneous and that petitioners are not liable for any penalty under sec_6662 the parties’ stipulated facts are incorporated by this reference baking and delivering bakery goods to customers all petitioner’s deliveries of bakery goods were subject_to the terms and conditions of a collective bargaining agreement between local and ibc union agreement petitioner markets and delivers the bakery goods to stores restaurants and other institutions petitioner was required to wear a uniform bearing the name millbrook friday breads and he was referred to as a route sales driver by ibc he drove an ibc-owned truck for which ibc provided maintenance and gasoline petitioner had no investment of any consequence in facilities or equipment used in the business of baking and delivering bakery products normally he would punch a time clock upon arrival and at the conclusion of his workday after he arrived at ibc petitioner would load the truck with ibc bakery products which he delivered to ibc’s customers in a sales territory that ibc assigned to him petitioner had no ownership_interest in the bakery goods he delivered and all invoices to customers were issued in the name of ibc ibc controlled any credit terms offered to customers and petitioner earned a commission for bakery goods delivered even where the customer failed to pay ibc for the delivered products for the most part petitioner’s working relationship with ibc was contained in the union agreement between local and ibc under that union agreement petitioner received a base salary plus commissions that were based on the amount of net q4e- sales of goods delivered to ibc customers ibc had the right to discharge petitioner for certain infractions specified in the union agreement ibc provided petitioner with paid holidays vacations and sick and funeral leave in addition ibc provided petitioner with severance_pay benefits and coverage under pension and health benefit plans normally petitioner’s sales route was based on driver seniority petitioner’s compensation from his activity was reported to him and the government by ibc as wages on a form_w-2 wage and tax statement for and ibc reported wages of dollar_figure and dollar_figure respectively to petitioner for and petitioners deducted dollar_figure and dollar_figure respectively for home_office expenses during the years in issue one of the bedrooms in petitioner’s home was converted into an office which he used for budget tracking and promotional and other work ibc did not require petitioner to maintain an office in his home as a condition_of_employment respondent concedes that if the court finds that petitioners are not entitled to home_office_deductions under sec_280a then petitioners are entitled to the following additional deductions on schedules a itemized_deductions for and item home mortgage interest dollar_figure dollar_figure real_property tax dmv renewal fee sec_39 petitioner on the and federal_income_tax returns claimed that he was entitled to report income and expenses on a schedule c because he was a statutory_employee in accord with revrul_90_93 1990_2_cb_33 petitioner reported gross_receipts of dollar_figure for and dollar_figure for the amounts reflected on the forms w-2 on schedule c of each return petitioner for and reduced gross_receipts by dollar_figure and dollar_figure respectively as cost_of_goods_sold on each return petitioner claimed that the cost_of_goods_sold was an inventory adjustment for stale and promotional goods on the schedules c for and petitioner claimed the following deductions from gross_income claimed deduction car and truck expense dollar_figure dollar_figure legal and professional insurance big_number --q- interest big_number big_number other big_number respondent disallowed all of petitioner’s claimed schedule c deductions for lack of substantiation - - opinion a section 7491--burden of proof we first consider the questions raised concerning the burden_of_proof under sec_7491 petitioners contend that the burden_of_proof should be placed on respondent under sec_7491 sec_7491 generally provides that the burden_of_proof shall be on the commissioner with respect to any factual issue relevant to the taxpayer’s liability for tax where the taxpayer introduces credible_evidence with respect to any such issue the burden is not placed on the commissioner unless a taxpayer has complied with requirements to substantiate the item in issue and has maintained required records and cooperated with reasonable requests by the commissioner for documents or information sec_7491 a a and b respondent contends that petitioners have not complied with the substantiation requirements petitioners contend that their maintenance of computer or machine sensible records was sufficient to meet the sec_7491 record requirement we find it unnecessary to decide whether the burden_of_proof is on respondent because we have decided these issues on a preponderance_of_the_evidence sec_7491 is effective for court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 - by determining a penalty under sec_6662 respondent had the burden of production with respect to the liability of any individual for any penalty sec_7491 because we have decided that petitioners are not liable for a sec_6662 penalty there is no need to address the question of the burden on that issue b petitioner’s status as an employee petitioner’s status as an employee is important in this case with respect to his ability to claim deductions in arriving at gross_income on a schedule c petitioner claims that he is not an employee and relies on sec_3121 and b in effect petitioner claims to be self-employed and engaged ina trade_or_business petitioner’s entitlement to claim that status depends on whether petitioner is a statutory or common_law_employee the use of the term common_law_employee has evolved from the definition of an employee for employment_tax purposes in sec_3121 in particular sec_3121 defines an employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the term statutory_employee has been commonly used to refer to employees whose status has been specifically provided for in paragraphs and of sec_3121 those paragraphs describe other individuals whose employment status --- - does not generally depend on the common_law principles one such category of statutory_employee which is relied on by petitioner is described in sec_3121 a as follows an agent-- driver or commission-driver engaged in distributing meat products vegetable products fruit products bakery products beverages other than milk or laundry or dry-cleaning services for his principal if petitioner can show that he comes within that definition and that he is not a common_law_employee as set forth in sec_3121 he will be entitled to use schedule c to report his income and deductions petitioner also relies on sec_3508 which affords nonemployee status to certain statutorily defined classes of activities in particular that section applies to real_estate agents and direct sellers petitioner contends that he is a direct_seller generally a direct_seller is defined in sec_3508 b a as a person engaged in the trade_or_business of either selling consumer products in the home as opposed to a permanent retail establishment or delivering or distributing newspapers or shopping news sec_3508 b also requires that to qualify for direct_seller status petitioner must receive renumeration related to sales rather than to the number of hours worked finally sec_3508 c requires that petitioner perform services pursuant to a written contract that provides --- - that he is not treated as an employee with respect to those services for federal tax purposes at the outset petitioner does appear to come within the rather narrow definition of a direct_seller petitioner appears to partially meet the second test in that his remuneration was based in part on sales as opposed to hours worked however the union contract which governed petitioner’s relationship with ibc did not provide that he was not to be treated as an employee with respect to those services for federal tax purposes accordingly petitioner is not entitled under sec_3508 to report income and deductions on a schedule c with respect to petitioner’s claim that he is not a common_law_employee and that he is a statutory_employee we first consider whether he is a common_law_employee if petitioner falls within the definition of common_law_employee he is precluded from relying on sec_3121 a see 117_tc_263 the question of whether an individual is a common_law_employee is one of fact 89_tc_225 affd 862_f2d_751 9th cir as a guide to deciding common_law_employee status courts have used seven factors in weber v commissioner 103_tc_378 -- - affd 60_f3d_1104 4th cir relevant factors and governing legal principles were described as follows the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether or not the principal has the right to discharge the individual whether the work is part of the principal's regular business the permanency of the relationship and the relationship the parties believe they are creating professional executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite no one factor dictates the outcome rather we must look at all the facts and circumstances of each case 388_f2d_74 8th cir professional executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite gamal--eldin v commissioner tcmemo_1988_150 affd without published opinion 876_f2d_896 9th cir the right-to-control test is the crucial test to determine the nature of a working relationship 92_tc_351 affd 907_f2d_1173 d c cir the degree of control is one of great importance though not exclusive atlantic coast life ins co v united_states f_supp e d s c accordingly we must examine not only the control exercised by an alleged employer but also the degree to which the alleged employer may intervene to impose control 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 in order for an employer to retain the requisite control_over the details of an employee's work the employer need not stand over the employee and direct every move made by that employee professional executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite gierek v commissioner tcmemo_1993_ atlantic coast life ins co v united_states supra pincite also the degree of control necessary to find employee status varies according to the nature of the services provided reece v commissioner tcmemo_1992_335 pulver v commissioner tcmemo_1982_437 with that guidance we consider whether petitioner is a common_law_employee generally petitioner was engaged in driving ibc’s truck and representing ibc in the sale and delivery of its products to customers in a specific geographical area petitioner was responsible for the relationship with the customer petitioner characterizes that relationship as city salesman working from a truck and not mere deliveryman we first consider the degree of ibc’s control_over petitioner right to control that factor is an important one in discerning petitioner’s relationship to ibc see weber v commissioner supra pincite the degree of control necessary to find employee status varies with the nature of the services provided by the worker id pincite to retain the requisite control_over the details of an individual’s work the principal need not stand over the individual it is sufficient if he has the right to do so see sec_31_3401_c_-1 employment_tax regs ewens miller inc v commissioner supra pincite respondent contends that under the terms of the union agreement between ibc and local ibc controls petitioner by controlling his sales territory hours of work credit terms that he can extend to customers and general course of conduct in addition respondent points out that ibc requires petitioner to wear an ibc uniform and provides him with a delivery truck in good working order gasoline and maintenance in addition ibc provides petitioner with pension and health benefits paid sick leave paid funeral leave paid holidays and vacations and severance_pay benefits finally respondent points out that ibc provides petitioner with a form_w-2 as opposed to a form nec and that ibc pays petitioner’s social_security and unemployment taxes petitioner counters that he is an agent as opposed to an employee because he must work as many hours as it takes to finish the job he also points out that he is paid a base salary and commissions on sales as opposed to an hourly rate finally he argues that ibc’s issuance of a form_w-2 is not dispositive of the characterization of his relationship with ibc on the basis of the terms of the union agreement between ibc and local and the other aspects of petitioner’s relationship with ibc the control factor indicates an employer-employee relationship next we consider respondent’s contention that ibc had the right to discharge petitioner for certain specified infractions we do not find this aspect to be significant because ibc and or petitioner would each have the option to terminate their relationship irrespective of whether it was one of employment or agency under the union agreement petitioner could be discharged by ibc if he worked on his route after his daily checkout on holidays or sundays or on his day off he split a commission he illegally possessed a controlled substance or was drunk dishonest or guilty of gross misconduct or insubordination he puts private label products on the bread table or his performance is deemed unsatisfactory however ibc was required to meet with the union regarding the conduct and to notify the union if petitioner were suspended or discharged although the first second and fourth of the above-listed reasons for discharge appear to be unigue to the type of work and union agreement the third and fifth are broad categories of reasons for which ibc could have discharged petitioner those categories are of the type that may be associated with an employer-employee relationship even though the union contract provided the union’s right to be involved in the discharge process that aspect does not diminish the fact that ibc could discharge petitioner for poor performance lastly the record reflects that petitioner had little or no investment in facilities or equipment the relationship between petitioner and ibc is in substantial part governed by the union agreement between petitioner’s union and ibc the terms of the agreement provide for a relationship that is more akin to that of an employer- employee common_law than that of a self-employed_individual or an agent as contended by petitioner we therefore hold that -- petitioner is a common_law_employee of ibc as a common_law_employee petitioner is not entitled to be classified as a statutory_employee as that term is described in sec_3121 d a cc whether petitioner is entitled to a deduction in arriving at gross_income for returned merchandise in arriving at gross_receipts on his schedule c petitioner reduced gross_receipts by dollar_figure and dollar_figure for and respectively as cost_of_goods_sold petitioner relies on sec_458 and the case of hachette usa inc v commissioner t cc as support for his claimed reductions to gross_receipts sec_458 is an elective provision that permits the exclusion_from_gross_income of amounts refunded by the taxpayer upon the return of specified merchandise a magazine paperback or record if the taxpayer is on the accrual basis of accounting and in the business of selling such goods respondent contends that petitioner is not entitled to use sec_458 because petitioner was not in the business of distributing or selling magazines paperbacks or records was not on the accrual_method of accounting did not own the products delivered and did not maintain inventories we agree with respondent and hold that petitioner is not entitled to any cost_of_goods_sold adjustment for or the union agreement expressly provides that petitioner had no -- - responsibility for stale or unsold goods and that he would receive a full credit be entitled to retain commissions for such merchandise at trial petitioner explained that the cost_of_goods_sold adjustment was based on commissions that could have been earned on products that were not sold because they were returned to ibc we are at a loss to understand how petitioner could have been out-of-pocket for the cost of such items under these circumstances especially where ibc provided petitioner with a credit for returned merchandise and ibc was required to pay commissions to petitioner even if the customer returned the merchandise d petitioner’s entitlement to home_office expenses on the and income_tax returns petitioner claimed dollar_figure and dollar_figure respectively as home_office expenses sec_280a generally prohibits the deduction of the costs of a taxpayer’s residence sec_280a however permits a deduction for the allocable portion of a residence that is regularly and exclusively used as a taxpayer’s principal_place_of_business or as a place of business which is used by customers in the normal course of the taxpayer’s trade_or_business an employee is entitled to a home_office deduction only if such an office is required for the employer’s convenience 82_tc_318 in that -- - regard petitioner admitted at trial that his employer did not require him to maintain an office in petitioner’s home accordingly petitioner would be entitled to a home_office deduction only if he were found to have a trade_or_business were an independent_contractor or self-employed because we have already found that petitioner is an employee of ibc he is not entitled to claim a deduction for home_office expenses br petitioner’s entitlement to certain schedule c deductions on the schedules c of their and income_tax returns petitioners claimed various deductions as decided earlier in this opinion petitioner is not self-employed and thus is not entitled to claim deductions on a schedule c respondent also contends that petitioners are not entitled to the home_office or schedule c deductions because of their failure to substantiate them petitioner maintained computer records on quicken which were not accepted by respondent as sufficient to establish the expenses claimed in that regard petitioner apparently did not because of respondent’s concession and because petitioners were found not to be entitled to home_office or schedule c deductions petitioners are entitled to the following schedule a deductions category schedule a home mortgage interest dollar_figure dollar_figure line real_property_taxes line dmv renewal fee sec_39 line maintain documents showing that the claimed expenses were incurred or paid petitioners rely on revproc_98_25 1998_1_cb_689 which provides for_the_use_of machine sensible records like quicken to satisfy their record keeping requirements petitioners’ understanding was that the revenue_procedure permitted computer records in lieu of other records that are required to be maintained under sec_6001 under revproc_98_25 sec_11 c b pincite however taxpayers are not relieved from the responsibility of retaining the hardcopy records from which the computer records were derived ie bills invoices etc received in the ordinary course of business in that regard petitioners professed to have only the quicken printouts accordingly petitioners have failed to show that they are entitled to home_office_deductions claimed on their schedule c for or in excess of the amounts that respondent has conceded they would be entitled to as schedule a deductions f petitioners’ liability for sec_6662 penalties respondent determined that petitioners were liable for penalties under sec_6662 and h respondent has conceded that petitioners are not liable for a penalty under sec_6662 h but continues to maintain that petitioners are liable for a penalty under sec_6662 for negligence because they failed to maintain adequate_records - - sec_6662 provides for an accuracy-related_penalty equal to percent of the underpayment if the underpayment was due to a taxpayer’s negligence see sec_6662 and b a taxpayer is negligent when he or she fails ‘to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part vacating and remanding in part t c memo affg tcmemo_1995_46 as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs however a taxpayer may avoid the application of the accuracy-related_penalty by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 whether a taxpayer acted with reasonable_cause and good_faith is measured by examining the relevant facts and circumstances and most importantly the extent to which he or she attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 b income_tax regs petitioners maintained computer records for the disputed deduction items those items included deductions claimed on schedules c and separate home_office expenses we decided that petitioners were not entitled to home_office_deductions we also decided that petitioners were not entitled to itemized_deductions in excess of those respondent conceded we note that the amount of itemized_deductions respondent conceded represented substantially_all of the home_office_deductions petitioners claimed with respect to petitioners’ claimed schedule c deductions we found that petitioners were not entitled to them because of the characterization of petitioner’s relationship with ibc as an employee rather than as an agent or self-employed_individual that characterization is based on complex concepts under the circumstances we hold that petitioners acted with reasonable_cause and in good_faith accordingly petitioners are not liable for a sec_6662 penalty for or to reflect the foregoing decision will be entered under rule it also appears that a small portion of the deductions petitioners claimed on their schedules c was conceded by respondent
